Per Curiam:

Counsel for appellees direct our attention to a matter presented by a cross appeal which was not considered with the main case.
The judgment of the district court was that Mary Yasbec should recover the sum of $1,019.12, and her three children, Josephine, John and Angelia, the sums of $276.92, $724.84 and $1,019.12, respectively. What the district court’s judgment did not make clear is that these sums should bear interest at the statutory rate of 6 per cent from the date of the arbitrator’s award, September 24,1926, until the rendition of the judgment in the district court, April 11,1930. Such allowances of interest should have been clearly specified in the judgment. The proper computations to that effect should yet be made (Farmers State Bank v. Crow, 126 Kan. 395, 404, 267 Pac. 1100), and the district court is directed to modify its judgment accordingly.